             Case 2:20-cv-00709-TSZ Document 27 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       WILLIAM P. GRADER, and JAMES E.
 8     GRADER,
 9                           Petitioners,
                                                        C20-709 TSZ
10          v.
                                                        MINUTE ORDER
11     JEANINE A. GRADER, GORDON
       SWANSON, and JOHN H. GRADER,
12
                             Respondents.
13
          The following Minute Order is made by direction of the Court, the Honorable
14
     Thomas S. Zilly, United States District Judge:
15        (1)    Petitioners’ unopposed motion for attorney’s fees and costs, docket no. 23,
   is GRANTED. Respondents shall pay petitioners’ fees and costs in the total amount of
16 $8,048.75 within 10 days and file a certification of payment with the Court. Petitioners’
   motion for attorney’s fees, docket no. 21 is STRICKEN as moot.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 24th day of August, 2020.

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
